Title: To Benjamin Franklin from Benjamin Vaughan, 11 March 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,London, March 11, 1783.
There seems still an indecision in public affairs, as far as relates to ministry, but every body is glad to stand upon the clear ground of a peace; so that you need not fear that your treaty will be shaken.
I find every plan I had heard spoken of, was in a great state of ripeness, when I arrived in London; and the grandest ideas prevailing about free trade, free will, and the nonsense of force. In short I saw few things to mend; and it did not appear to me that any thing was repented of. To say the truth however, England wanted & still wants the data, by which to judge of the American peace, & the motives & merits of those who concluded it. I can only tell you that we were both right in singling out the only man, who had head & courage enough to execute and even force the business. In a year more he would have completed it, as far as depended upon him; that is, had he canvassed his people like Ld. North, & still more had he paid them; because having survived the crisis, people would have been less resolute against the rest of his proceedings, from obvious reasons.
We are still in the dark about the impression this revolution has made at Paris.
I am myself very indifferent about persons, and I hope we all are so; and therefore if you find the new people, (if there are to be such,) tending to liberality, you must be content with them instead of better ones, and if we cannot get good sense at the hands of its real authors, we must be content with it at second hand. But I assure you that the surest means of raising up & continuing good sense here, is by using generous national language from Paris, and exhibiting lenient relenting measures towards refugee property in America. The moment we are convinced that you will meet us, & still more advance to us, you will find few things not forgot by England, stubborn as her pride is, & much as is gone from her.
It is true we were all losers by the late convulsion, because at a critical moment, it cut short that intercourse which experience tells us has of all others been most succesful with the Royal mind.
I trouble you with one more person to patronize; Mr Archibald Redford. He is a citizen of the world in all senses, but most so in his philanthropy. He is going to settle in America, & goes by France having business at Nantes. The way being now open from England, you will have little trouble of this kind in future, especially as our family set sail in less than two months. I am, my dearest sir, Your ever devoted, grateful, & respectful
Benjn Vaughan.
In haste.
